On motion of defendants in this case, at the close of plaintiffs' evidence, a verdict in favor of the defendants was instructed by the trial court, a verdict was returned according to such instruction, and a judgment rendered thereon in favor of the defendants, to which plaintiffs' sued out this writ of error.
It is well settled that a party moving for a directed verdict admits, not only the facts shown by the evidence, *Page 473 
but also every reasonable inference favorable to the adverse party that the jury might fairly and reasonably arrive at from the evidence. And if there is evidence which is conflicting, or evidence which tends to prove the issue, the case should be submitted to the jury as a question of fact to be determined by them, under proper instructions by the Court.
Upon careful consideration of the evidence in this case, a majority of the court are of the opinion that the court below erred in instructing a verdict in favor of the defendants.
Reversed and remanded for a new trial.
BROWN, C. J., WHITFIELD, BUFORD and CHAPMAN, J. J., concur.
TERRELL, THOMAS and ADAMS, J. J., dissent.